Citation Nr: 0908690	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  08-04 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased initial evaluation for service 
connected post-traumatic stress disorder (PTSD), currently 50 
percent disabling. 

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to August 
1980 and from October 1981 to July 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In November 2008, the Veteran testified in a Board hearing in 
front of the undersigned Veterans Law Judge in Washington, 
D.C.  The transcript of the hearing is associated with the 
claims file and has been reviewed.

The Board also received additional evidence from the Veteran 
during the hearing consisting of a Psychological Assessment 
dated in October 2008.  The new evidence was accompanied by a 
waiver of the Veteran's right to initial consideration of the 
new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2008).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.

Additionally, the Board notes that the veteran perfected an 
appeal for service connection for bladder cancer.  He 
withdrew this issue during the Board hearing in November 
2008.  Therefore, that issue is not addressed is this 
decision.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The evidence of record shows that the symptomatology 
associated with the Veteran's service-connected PTSD prior to 
October 21, 2008 more closely approximates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

3.	The evidence of record shows that the symptomatology 
associated with the Veteran's service-connected PTSD since 
October 21, 2008 more closely approximates occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  


CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation higher than 50 
percent for the Veteran's service-connected PTSD for the 
period prior to October 21, 2008 have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2008).

2.	The criteria for a 70 percent rating for the Veteran's 
service-connected PTSD since October 21, 2008 have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the Veteran was sent a VCAA letter in September 2006 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
This letter also included the notice provisions as set forth 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, after service connection was granted for PTSD, 
the Veteran was sent an additional letter regarding increased 
evaluations in October 2007.  The Board finds that the duty 
to notify the Veteran was satisfied.  

With respect to the Veteran's claim for an increased initial 
rating for PTSD, the Board has considered the holding by the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  A claim for increased rating and a claim for a 
higher initial rating are similar in that the veteran seeks a 
higher evaluation for his service-connected disability.  The 
Court, however, did not hold in Vazquez-Flores that the VCAA 
notice requirements set forth in that decision applied to 
initial rating claims.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in August 2007.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
Veteran timely appealed the ratings initially assigned for 
PTSD, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

The Veteran's service-connected PTSD is currently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008) effective from August 18, 2006.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 31-40 represents "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
Id.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

In this case, the Board finds that the Veteran's PTSD 
increased in severity during the course of the appeal.  As 
such, the Board has applied staged ratings.  The Board finds 
that the Veteran is not entitled to an increased rating for 
service-connected PTSD for the period between August 18, 2006 
and October 20, 2008.  The Board also finds that the Veteran 
is entitled to a 70 percent evaluation for service-connected 
PTSD beginning October 21, 2008.  

In the August 2007 VA Compensation and Pension Examination 
and May 2006 Psychological Assessment, the Veteran's symptoms 
of PTSD were mild to moderate.  During the examinations, the 
Veteran was oriented.  He was casually and appropriately 
dressed.  He was oriented to place, person, time and reason 
for the examination.  He had some difficulty maintaining eye 
contact.  His psychomotor activity was unremarkable.  His 
speech was normal.  He was cooperative and friendly, but was 
irritable and evasive at times.  His affect was constricted 
and appropriate.  His mood was euthymic.  He became sad and 
tearful at times.  He had anxiety.  His thought process and 
content was unremarkable.  His judgment was impacted by 
emotion, but he understood the outcome of his behavior.  The 
Veteran had sleep impairment due to distressing dreams.  He 
did not have hallucinations or inappropriate behavior.  He 
did not have obsessive behavior, panic attacks, homicidal 
thoughts, or suicidal thoughts.  He did not have episodes of 
violence, but did have problems controlling anger outbursts.  
He had hypervigilence.  His mood changed frequently and 
expressed sadness with withdrawal and isolation.  He reported 
problems concentrating and had normal to mild difficulty in 
memory.  The Veteran would be withdrawn from society and 
isolate himself.  He has strained family relationships.  He 
was married twice, divorce twice and did not have a 
relationship with his 2 adult children.  He had problems 
interacting with others and had few friends.  He would go out 
socially with a friend approximately once per week.  He was 
assigned GAF scores of 58 and 60.  

In the foregoing evidence of record, the Board finds that the 
Veteran's symptoms of PTSD more closely resemble a 50 percent 
evaluation.  The GAF scores show moderate symptoms such as 
few friends, social isolation and sadness, irritability, 
constricted affect, and normal speech.  He did not report any 
panic attacks or suicidal thoughts.  He had some memory 
problems and judgment affected by emotion.  He had 
disturbances of sleep and mood.  Additionally, he had 
difficulty in establishing and maintaining effective 
relationships evidenced by his failed marriages and lack of 
relationship with his children.  Therefore, the Board finds 
that a 50 percent evaluation was warranted during this time.  

In October 2008, however, a Psychological Assessment shows 
that the Veteran's PTSD increased in severity.  He had 
circumstantial speech and diminished attention capacity.  He 
had diminished concentration and memory.  He also had below 
normal judgment and insight.  This assessment shows that the 
Veteran had recurrent intrusive thoughts.  He had avoidance 
behavior regarding thoughts, feelings, conversations, 
activities, places and people associated with traumatic 
experiences.  He was dissociative and unable to recall 
important aspects of the traumatic events.  He had depressed 
mood.  He had feelings of detachment and estrangement from 
others and had a restricted range of affect.  He had a sense 
of foreshortened future.  He had marked problems with 
insomnia, severe trouble with irritability and angry 
outbursts.  He had markedly apparent concentration problems 
during the assessment.  He had hypervigilence and exaggerated 
startle responses.  Psychomotor agitation was highly evident 
during the interview.  He had feelings of worthlessness and 
guilt.  He had cognitive difficulties including 
indecisiveness and the diminished ability to think.  He had 
recurrent thoughts of death, including suicidal ideation.  He 
had a marked pattern of social isolation.  He had difficultly 
with authority figures.  He continued to have marked 
difficulty in family relationships, including with his 
children.  The psychologist assigned a GAF score of 37.  

As shown in the most recent assessment, the Board finds that 
the Veteran's symptoms increased in severity and warrant a 70 
percent evaluation.  The GAF score shows impairment in 
communication as evidenced by his circumstantial speech.  He 
also had major impairment in family relations and social 
relationships.  His judgment, thinking and mood were severely 
affected.  He also had suicidal ideation.  He had marked 
difficulties in most areas concerned, as compared to mild to 
moderate symptoms prior to October 2008.  He had more severe 
problems with irritability and cognitive difficulties.  
Therefore, the Board finds that the Veteran is entitled to a 
70 percent evaluation as of October 21, 2008.  

Further, the Board finds that the Veteran is not entitled to 
a 100 percent evaluation at any time during the pendency of 
his appeal.  He did not have total social impairment.  He 
maintained a few friends.  He also did not have gross 
impairment of communication, as he could adequately 
participate in the evaluations.  He also did not show 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  He was also able to perform 
activities of daily living.  Therefore, a 100 percent 
evaluation is not warranted.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 70 percent 
schedular evaluation.  As the Veteran was retired, the 
evidence does not reflect that the disability at issue caused 
marked interference with employment or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2008) is not warranted.


ORDER

An increased initial evaluation for service connected PTSD, 
currently evaluated as 50 percent disabling is denied prior 
to October 21, 2008.  

Since October 21, 2008, a 70 percent evaluation for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.




REMAND

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  

If the schedular rating is less than total, as in his case, a 
total disability evaluation can be assigned based on 
individual unemployability if the Veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability, provided that he has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2008).  
Veterans unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2008).  In 
cases where the schedular criteria are not met, an 
extraschedular rating is for consideration.  38 C.F.R. § 
3.321 (2008).

Initially, the Board notes that the Veteran is currently 
service-connected for PTSD, evaluated at 70 percent; coronary 
artery disease, evaluated at 30 percent; asthma, evaluated at 
10 percent; hypertension, evaluated at 10 percent; and 
residuals of right shoulder, right foot and left foot, each 
evaluated at 0 percent.  Therefore, the criteria for a total 
disability rating under the provisions of 38 C.F.R. § 4.16(a) 
are met.  

Nevertheless, the Board must also determine whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
Therefore, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the Veteran's service-connected disabilities.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board acknowledges that the Veteran was found to be 
employable in the August 2007 VA Compensation and Pension 
Examination regarding his PTSD.  Additionally, in the March 
2007 VA Compensation and Pension Examination for coronary 
artery disease, the examiner concluded that given adequate 
training, the Veteran should be capable of obtaining and 
maintaining employment in a less physical position.  

However, the most recent psychological examination shows that 
the Veteran's PTSD has increased in severity, as described in 
this opinion.  Additionally, in the October 2008 
Psychological Assessment, the psychologist opined that the 
Veteran's difficulties with impulse control, as evidenced by 
his suicidiality, difficulty with irritability and anger 
outbursts, were quite evident and likely to substantially 
negatively impact his employment.  

Therefore, the Board finds that a remand is warranted to 
determine if the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	A VA examination should be conducted to 
determine whether the Veteran's service-
connected disabilities, alone, render him 
unable to engage in substantially gainful 
employment.  The opinion should include a 
description of the overall effect of his 
service connected disabilities on potential 
employment.  The opinion should state 
whether the Veteran's service-connected 
disabilities, alone, render him 
unemployable, with an explanation.  

2.	The RO should then readjudicate the case.  
If the determination remains unfavorable to 
the Veteran, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be allowed 
for response by the Veteran and his 
representative.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


